Citation Nr: 0335771	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-24 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to the assignment of a rating in excess of 10 
percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1974.  

This appeal arises from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied service connection for tinnitus.  

In a January 2000 rating decision, the RO granted service 
connection for (bilateral) tinnitus and assigned a 10 percent 
rating.  The veteran appealed for the assignment of a higher 
rating.  In an August 2001 decision the Board of Veterans' 
Appeals denied entitlement to a rating in excess of 10 
percent for the veteran's service-connected bilateral 
tinnitus.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  The Court vacated the Board's August 2001 
decision, and remanded the matter to the Board for further 
development and readjudication consistent with the recent 
opinion in Wanner v. Principi, 17 Vet. App. 4 (2003).  


REMAND

The veteran is seeking the assignment of an evaluation in 
excess of 10 percent for his bilateral tinnitus.  He 
specifically asserts that a 10 percent rating is warranted 
for each ear.  In Wanner, supra, the Court held that the 
Board had failed to provide an adequate statement of reasons 
and bases in determining that Diagnostic code 6260 provided 
one rating for bilateral tinnitus, instead of two separate 
ratings for each ear.  The Court noted that the Board did not 
address 38 C.F.R. § 4.24(b), which provides that all 
disabilities "are to be rated separately,".  

Subsequent to the August 2001 decision of the Board, VA 
published in the Federal Register in September 2002 a 
proposed rule for rating tinnitus.  67 Fed. Reg. 59033 
(2002).  The Supplementary Information section defines and 
explains the nature of tinnitus, to include defining true 
tinnitus as the perception of sound in the absence of 
external stimulus, which appears to arise from the brain 
rather than the ears.  

In response to the Court's decision in Wanner, VA published a 
final rule at 68 Fed. Reg. 25822 (2003) in May 2003 
addressing the evaluation of tinnitus.  It reads in pertinent 
part as follows:

VA's Audiology and Speech Pathology 
Service recently wrote a booklet titled 
Hearing Impairment, an Independent Study 
Course for health care providers. The 
section on tinnitus states that the fact 
that most tinnitus appears to be coming 
from the ear led to a belief that 
tinnitus was generated in the inner ear, 
but this is not the case.  It further 
states that damage in the inner ear may 
be a precursor for subjective tinnitus, 
but that subjective tinnitus is generated 
within the central auditory pathways.  
Comparing tinnitus, a central nervous 
condition, to hearing loss, a disability 
from damage to an organ of special sense 
(the ear) is not a valid comparison.  

VA published the new version of the diagnostic code for 
rating tinnitus and explained why a 10 percent rating for 
tinnitus of each ear was not appropriate.  The Supplementary 
Information section of the proposed regulatory amendment 
explained that tinnitus is a single disability arising in the 
brain and that it consists of the perception of sound in the 
absence of an external stimulus.  This definition applies 
whether the tinnitus is perceived in one ear, both ears, or 
somewhere undefined in the head.  The degree of disability, 
that is, the degree to which tinnitus impairs the veteran's 
earning capacity, is the same regardless of how the tinnitus 
is perceived.  To rate each ear separately for this single 
disability would violate the prohibition on pyramiding, 38 
CFR 4.14 (2003).  Similarly, to rate each ear separately 
would be a violation of the principle of 38 CFR 4.25(b) that 
a "single disease entity" is to be given a single rating.  A 
single evaluation for a single disability is appropriate.  
The new diagnostic code for rating tinnitus, reads as 
follows:

§ 4.87 -- Schedule of ratings--ear. 

6260 Tinnitus, recurrent     10 percent
 
Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  
 
Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  
 
Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.  68 Fed. Reg. 25822 (2003).  

The RO has not adjudicated the veteran's claim based on the 
new criteria for rating tinnitus.  In Bernard v. Brown, 
4 Vet. App. 384 (1993), the United States Court of Veterans 
Appeals held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, an opportunity to address 
the question at a hearing, and whether the claimant has been 
prejudiced by being denied those opportunities.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this instance it is the validity of the rating criteria 
itself which the appellant has questioned.  For that reason 
his claim must be remanded to the RO to give the appellant an 
opportunity to address the new criteria and the basis for its 
adoption set out in the Federal Register, as noted above.  

The Board also noted the Board sent a letter to the veteran 
in July 2003, which informed him he had 90 days to submit 
additional evidence.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1), which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  The veteran 
did not respond to the letter from the Board waiving any 
waiting period and has not indicated he has no further 
evidence or argument to present.  

In view of the foregoing, this case must be REMANDED for the 
following development:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for tinnitus since September 
1998.  After securing the necessary 
releases, the RO should obtain all 
records that are not already in the 
claims folder.  

2.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.  The veteran must be notified that 
he has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for 
entitlement to the assignment of a rating 
in excess of 10 percent for bilateral 
tinnitus.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a  
supplemental statement of the case 
(SSOC), which includes the new criteria 
for rating tinnitus.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


